DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 13, 16, and 19 are rejected under 35 U.S.C. 102 as being anticipated by US 2017/0209923 to Giovannetti.
Regarding claim 1 Giovannetti discloses a base (115, 111) where an object is formed [0027], a depositor (117) deposits material by layer on the base or a prior layer [0027-0028], an energy source (101, 103) is energized to fuse layers [0027-0028], a heating element (113) is in contact with at least a portion of the base (Fig. 1) and supplies heat to the base [0026].
Regarding claim 3 Giovannetti further discloses that the heating element includes a plurality of tubular elements (Fig. 1).
Regarding claim 4 Giovannetti further discloses that the base includes a tubular passageway (Fig. 1).
Regarding claim 9 Giovannetti discloses a base (115, 111) where an object is formed [0027], a depositor (117) deposits material by layer on the base or a prior layer [0027-0028], an energy source (101, 103) is energized to fuse layers [0027-0028], a heating element (113) is in contact with at least a portion of the base (Fig. 1) and supplies heat to the base [0026], and the energy source directs an energized beam at the material [0025].
Regarding claim 13 Giovannetti discloses a base (115, 111) where an object is formed [0027], a depositor (117) deposits material by layer on the base or a prior layer [0027-0028], an energy source (101, 103) is energized to fuse layers [0027-0028], a heating element (113) is in contact with at least a portion of the base (Fig. 1) and supplies heat to the base [0026], the energy source directs an energized beam at the material [0025], and each layer is melted and subsequently solidified [0025].
Regarding claim 16 Giovannetti further discloses that the heating element includes a plurality of tubular elements that fit within and/or along a length of the base (Fig. 1).
Regarding claim 19 Giovannetti further discloses that the energy source is an electron beam [0025].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209923 to Giovannetti in view of US 2021/0060922 to Ryon.
Regarding claims 2, 10, 14, and 15 Giovannetti does not state that there is an induction element, heated fluid, nor resistance heating. 
However, Ryon discloses controlling temperatures at a build plate for additive manufacturing using resistive and inductive [0029] as well as fluid filled channels [0026-0028] for heating at the build plate. 
The advantage of utilizing these heating types is to accurately control temperature. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Giovannetti by utilizing the heating types discussed in Ryon in order to accurately control temperature.
Regarding claims 5 and 6 Giovannetti further discloses that the heating element includes a plurality of tubular elements that fit within and/or along a length of the base (Fig. 1).
Claims 7, 8, 11, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209923 to Giovannetti in view of US 2017/0051386 to Carter.
Regarding claims 7, 8, 11, 12, 17, 18, and 20 Giovannetti does not state that the temperature is regulated. 
However, Carter discloses controlling and monitoring a base heating process before and during deposition [0043] to ensure that the temperature is at a high temperature, but less than a melting temperature of the material [0031]. 
The advantage of controlling and monitoring a base heating process before and during deposition to ensure that the temperature is at a high temperature, but less than a melting temperature of the material is to more stabilize the pool temperature and more quickly melt and solidify subsequent layers. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Giovannetti by controlling and monitoring a base heating process before and during deposition to ensure that the temperature is at a high temperature, but less than a melting temperature of the material in order to more stabilize the pool temperature and more quickly melt and solidify subsequent layers. MPEP 2144.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761